DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim 23 is withdrawn.

Drawings
The previously presented objections to the drawings are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites that “each lens is suitable for 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12, 15-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0043368 A1 [Wilson] in view US 2017/0097150 A1 [Chen].

Regarding Claim 1:
Wilson teaches a UV coating layer hardening device for hardening of a coating layer (abstract) in a repair workshop for an automobile by means of UV radiation suitable for 
a number of bearer elements each bearing of a number of LED based UV radiation sources (Fig. 9 (20), paras 36-37), 
the number of UV radiation sources in cooperation with optics (Fig. 10 (44)) are arranged in such a manner that a predetermined area of the surface is irradiatable with UV radiation with an intensity or intensity per time period (para 38) with a predetermined minimum and a predetermined maximum, in which the minimum provides a predetermined degree of hardening and in which the maximum does not exceed a predetermined threshold (The intensity of light reaching the surface is directly dependent upon the distance between the light source and the surface. Since the source is moveable, see Figs. 1 and 11, it is clear that the light source is arrangeable to meet the claimed thresholds.).
However, Wilson fails to teach that the LEDs are arranged in an array with optics per radiation source for spreading of the UV radiation at a predetermined manner under an irradiation angle, wherein the optics per radiation source includes a lens body for taking in and passing through of the UV radiation and a radiation source lens directly arranged on the UV radiation source between the lens body and the UV radiation source.
Chen teaches a UV source (abstract) a plurality of UV LEDs (Fig. 3 (21)) arranged in an array (Fig. 3, para 39) with optics per radiation source for spreading of the UV radiation at a predetermined manner under an irradiation angle (Fig. 4 (300) and (24) combine to create an optic which irradiates UV light at an angle which is predetermined by the geometry of the optic), wherein the optics per radiation source includes a lens body for taking in and passing through of 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the UV source of Chen as the generically described UV light source of Wilson. One would have been motivated to do so since the source of Chen provides improved efficiency and light intensity (para 7).

Regarding Claim 2:
The modified invention of claim 1 teaches the UV coating layer hardening device according to claim 1, in which the optics are arranged for irradiating of the UV radiation under an irradiation angle of 30-90o. (Chen Fig. 4 (300) demonstrates a lens that is arranged for irradiating at the claimed angles). 

Regarding Claim 5:
The modified invention of claim 1 teaches the UV coating layer hardening device according to claim 1 comprising an array of lenses for spreading towards the surface irradiated UV radiation (Chen -Each LED chip of Fig. 3 (21) is associated with the optics of Fig. 4), in which each lens is suitable for providing of the irradiation angle (Chen -each optic is the same, and as such they are all equally suitable).  

Regarding Claim 6:
Chen -the array of lens is formed at the irradiation surface between (24) and (300)). 

Regarding Claim 7:
The modified invention of claim 1 teaches the UV coating layer hardening device according to claim 1, in which a bearer element comprises a carrier body that is formed as a profile (Wilson Figs. 9, 10). 

Regarding Claim 8:
The modified invention of claim 1 teaches the UV the coating layer hardening device according to claim 1, in which the number of UV radiation sources are arranged on a substrate (Chen Fig. 4 (305)). 

Regarding Claim 9:
The modified invention of claim 8 teaches the UV coating layer hardening device according to claim 8, in which the substrate is permanently coupled with a body of a respective bearer element (Chen Fig. 4 (300-1)). 

Regarding Claim 10:
The modified invention of claim 1 teaches the UV coating layer hardening device according to claim 1, in which in a bearer element the number of UV radiation sources is substantially arranged linearly (Chen Fig. 3). 

Regarding Claim 11:
The modified invention of claim 1 teaches the UV coating layer hardening device according to claim 1, in which the bearer element comprises a cover element that is penetrable to the UV radiation (Chen Fig. 4 (300, 301), para 39).

Regarding Claim 12:
The modified invention of claim 1 teaches the UV cover layer hardening device according to claim 1, comprising a control unit for providing of an electricity supply for each number of UV radiation sources  (Wilson para 37). 

Regarding Claim 15:
The modified invention of claim 1 teaches the UV cover layer hardening device according to claim 1, in which the bearer element fulfills a predetermined watertightness and/or dust tightness rating (the bearer elements shown in Chen and Wilson have degrees of watertightness or dust tightness that could be predetermined, thus they meet the positive requirements of the limitations at issue). 

Regarding Claim 16:
The modified invention of claim 11 teaches the UV cover layer hardening device according to claim 11 comprising an elongated sealing member (Chen Fig. 2 (24), arranged between the body of the bearer element and the cover element (Chen Fig. 3, the optical compound (24) fills the space between the bearer element (305) and the cover element (300)). 

Regarding Claim 17:
The modified invention of claim 1 teaches the UV cover layer hardening device according to claim 1 in which the number of UV radiation sources in cooperation with the respective optics per radiation source (Chen Fig. 3) are arranged for treating of the surface within a predetermined distance range (Wilson para 37). 

Regarding Claim 19:
The modified invention of claim 1 teaches the UV cover layer hardening device according to claim 1, in which the UV radiation sources are arranged for radiation of UV radiation with a wavelength between 350 and 440 nm (Wilson para 38). 

Regarding Claim 20:
The modified invention of claim 1 teaches the UV cover layer hardening device according to claim 1, in which the number of bearer elements is arranged at a frame (Chen Fig. 5a; Wilson Figs. 9-10 (1)), in which at least a part of the number of bearer elements is arranged in parallel (Chen Figs. 3, 5a). 

Regarding Claim 21:
The modified invention of claim 1 teaches the UV cover layer hardening device according to claim 20, in which the frame comprises at least one subframe for thereto arranging of another part of the number of bearer elements (Wilson Figs. 9-10 (3)). 

Regarding Claim 22:
The modified invention of claim 1 teaches the UV cover layer hardening device according to claim 21, in which the at least one subframe is arranged to be movable (the entire device is Wilson is mobile, thus all its parts are movable).

Specification
The disclosure is objected to because of the following informalities: the specification has a number of typos in paragraphs 26 and 41, e.g., copper instead of cover and clam instead of clamp. 
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive. 
Applicant argues that optical compound (24) of Chen is not the claimed radiation source lens of claim 1. This is not persuasive. The optical compound had multiple facets, and as such provides a lens effect, albeit without a singular focus. Accordingly, it corresponds to the claimed radiation source lens.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies e.g., curved surfaces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881